Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – July 25, 2013 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) ("Precision" or the "Corporation") has declared a third quarter dividend on its common shares of $0.05 per share, payable on August 15, 2013, to shareholders of record on August 6, 2013.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as "eligible dividends", unless otherwise indicated by the Corporation. Net earnings this quarter were $0.5 million or $nil per diluted share compared to $18­ million or $0.06 per diluted share in the second quarter of 2012. Revenue this quarter was $379 million, or 1% lower than the second quarter of 2012, mainly due to lower North American activity partially offset by higher average dayrates and increased international and directional drilling activity. Earnings before income taxes, finance charges, foreign exchange, and depreciation and amortization ("adjusted EBITDA") this quarter was $88 million or 9% lower than the second quarter of 2012.Our adjusted EBITDA margin was 23% this quarter, compared to 25% in the second quarter of 2012.The decrease in adjusted EBITDA margin was mainly the result of lower activity levels across most North American business lines partially offset by higher dayrates and increased international profitability.Our activity in this quarter, as measured by drilling rig utilization days, decreased 10% in Canada and 17% in the United States compared to the second quarter of 2012. North American drilling activity was down this quarter versus the prior year quarter as a result of wet weather in Canada, continuing low natural gas prices and lower levels of customer activity. Revenue and adjusted EBITDA for the quarter were lower than the first quarter 2013 revenue and adjusted EBITDA of $596 million and $215 million, respectively, primarily as a result of decreased seasonal activity levels in Canada. Precision is adding five contracted new build Super Series rigs to its North American drilling fleet bringing the total number of announced new build rigs in 2013 to six.Also, we have signed an upgrade contract for an existing drilling rig for operations in Mexico.The 2013 capital expenditures are expected to increase from $533 million to $654 million as a result of these additional capital commitments. Kevin Neveu, President and Chief Executive Officer, stated: "I am pleased that several years of aggressive fleet repositioning, highlighted by Super Series rig investments, continues to generate sustained financial returns which are reflected in our resilient activity levels and firm day rates despite the competitive pressures in the U.S. and weather related delays in the Canadian post break-up seasonal recovery." "We have a long history of drilling horizontal wells, pushing efficiency boundaries and ultimately creating more economic drilling opportunities for our customers and for Precision.Many believe that the drilling efficiency achievements necessary for cost effective resource development is a losing proposition for the land drillers. Precision's reputation for excellence in safety, environmentally responsible operations and, most importantly, the efficiency of our Super Series rigs are well recognized by our customers and invariably make us a winner in this highly competitive game.” “In the second quarter of 2013, about 90 percent of our active North American rigs were drilling horizontal wells and our scale was demonstrated by our activity in essentially all unconventional basins in North America." "I am encouraged by continued customer demand for our High Performance, High Value rigs and services and particularly pleased by our ability to deploy additional capital for five new build Super Series rigs in Canada and the United States.These rigs are all well-supported with firm customer contracts and will generate financial returns in line with our long term expectations." "In the United States, Precision contracted three ST-1500 rigs, all intended for oil and gas liquids targets and one of these is working for a new customer for Precision's Super Series rig design.In Canada, the two ST-1500 rigs are contracted for northwestern Alberta natural gas drilling.Additionally, this summer Precision expects to experience increased activity supporting delineation drilling in northeastern British Columbia, related to potential LNG export projects.Including delivery of these five new build rigs and the previously announced 2013 new build rig, we will have a fleet of 196 Tier 1 drilling rigs in North America." "On the international front, we are growing our presence and have successfully deployed the two drilling rigs to Northern Iraq in the Kurdistan region, one of which has been drilling for several weeks and one of which is expected to begin drilling before the end of July. Also, we have entered into an agreement with an integrated service provider for an upgraded 3,000 horsepower drilling rig to work in Mexico under long-term contract. Upon delivery of this rig, which is expected to be late in the third quarter of this year, Precision’s international drilling fleet will consist of 13 rigs with eight rigs in Mexico, three in Saudi Arabia and two in the Kurdistan region of Iraq. The construction of two high capacity Super Series rigs for Kuwait is ongoing and the rigs are expected to be deployed in the middle of 2014." "Our Completion and Production Services business is driven primarily by fundamentals in the Canadian oilfield, which in this quarter, like most second quarters, were slow due to spring break-up. However, we have made meaningful investments in our rental fleet and in coil tubing operations and believe we are well positioned to capture business in the second half of the year with seasonal activity increases.The planned addition of two large diameter coil rigs targeted for the Marcellus, bringing our fleet in the region to eight units, further underlines the strength and value of our emerging presence in this strategic market." "With today’s dividend announcement, Precision has announced $55 million in dividend payments to shareholders in the past eight months," concluded Mr. Neveu. SELECT FINANCIAL AND OPERATING INFORMATION Financial Highlights (Stated in thousands of Canadian dollars, except Three months ended June 30, Six months ended June 30, where noted) % Change % Change Revenue ) 1 ,022,032 ) Adjusted EBITDA(1) ) ) Adjusted EBITDA % of revenue % Net earnings ) ) Cash provided by operations ) ) Funds provided by operations(1) ) ) Capital spending: Expansion ) ) Upgrade ) Maintenance and infrastructure ) ) Proceeds on sale ) Net capital spending ) ) Net earnings - per share ($): Basic ) ) Diluted ) ) Dividend paid per share ($) - n/m - n/m Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. n/m – calculation not meaningful Operating Highlights Three months ended June 30, Six months ended June 30, % Change % Change Contract drilling rig fleet ) ) Drilling rig utilization days: Canada ) ) United States ) ) International Service rig fleet Service rig operating hours ) Financial Position ( Stated in thousands of Canadian dollars, except ratio) June30, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Revenue in the second quarter of this year was $3 million lower than the second quarter in 2012 mainly due to a decrease in activity days in both Canada and the United States, partially offset by higher dayrates in both markets, increased international activity and growth in our U.S. Completion and Production Services division.Compared to the second quarter of 2012, revenue from our Contract Drilling Services segment was down 1% while revenue in our Completion and Production Services segment was up 6%. Adjusted EBITDA margin (adjusted EBITDA as a percentage of revenue) was 23% this quarter, compared to 25% in the second quarter of 2012.The 23% adjusted EBIDTA margin was a result of higher dayrates from the new build and upgraded Tier 1 rigs that we have deployed over the past few years offset by the impact of lower utilization on fixed costs.Our portfolio of term customer contracts, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain all help in managing our adjusted EBITDA margins. Our vision is to be recognized as the High Performance, High Value provider of services for global energy exploration and development.We work toward that vision by defining and measuring our results against strategic priorities.Our 2013 priorities are threefold: 1. Execute our High Performance, High Value strategy Continue to drive execution excellence in our people, internal systems and infrastructure supporting our world class safety, training and development programs, upgrading and consolidating our Nisku operations and leveraging our investments in our Houston and Red Deer Tech Centers. To June 30, 2013 our safety performance and mechanical downtime have shown improvement over the same period in 2012 and we are continuing to invest in our systems and infrastructure. 2. Execute on existing organic growth opportunities Remain poised to seize growth opportunities, leveraging our balance sheet strength and flexibility. Deliver new build rigs to the North American market and upgrade existing drilling rigs to higher specification assets on customer contracts globally. To June 30, 2013 we have delivered the two remaining rigs from the 2012 new build program, announced six new build rigs for 2013 and we continue to deliver upgraded rigs to customers under contract. Grow High Performance, High Value service lines for unconventional field development, such as integrated directional drilling, coil tubing and rentals. To June 30, 2013 we have increased our coil tubing fleet to ten units from five as at December 31, 2012.In the second half of 2013, we expect our coil tubing fleet to grow by two units and we expect to execute integrated directional drilling projects in Canada and the United States. 3. Build our brand Uphold our reputation and market breadth in North America while strengthening our presence in select oilfield markets internationally. To June 30, 2013 we continue to operate a high percentage of our rigs drilling directional or horizontal wells in unconventional basins across North America and have expanded our activities in Mexico and entered a new market in Northern Iraq. For the second quarter of 2013, the West Texas Intermediate price of oilwas consistent with the 2012 average while natural gas prices were higher. Three months ended June 30, Year ended December 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) 94.13 Natural gas Canada AECO (per MMBtu) (Cdn$) United States Henry Hub (per MMBtu) (US$) Summary for the three months ended June 30, 2013: ●Operating earnings (see “Additional GAAP Measures” in this news release) this quarter were $16 million and 4% of revenue, compared to $31 million and 8% of revenue in 2012.Operating earnings were negatively impacted by the decrease in activity in most of our North American based operations compared to the second quarter in 2012. ●General and administrative expenses this quarter were $32 million or $7 million higher than the second quarter of 2012 primarily because incentive compensation costs tied to the price of our common shares increased over the comparable quarter.During the second quarter of 2012 our common share price fell, resulting in a recovery of previously expensed amounts. ●Net finance charges were $24 million, an increase of $3 million compared with the second quarter of 2012 primarily because of a non-recurring gain recognized in 2012 and interest related to prior year commodity tax audits. ●Average revenue per utilization day for contract drilling rigs increased in the second quarter of 2013 to US$23,850 from the prior year second quarter of US$23,145 in the United States and increased in Canada to $22,276 from $20,649 for the second quarter of 2012.The increase in revenue rates for the second quarter in Canada and the United States was due to rig mix in part from Tier 1 and upgraded rigs entering the fleet compared to the prior year quarter.In Canada, for the second quarter of 2013, 50% of Precision’s utilization days were achieved from drilling rigs working under term contracts compared to 44% in the 2012 comparative period.In the United States, for the second quarter of 2013, 58% of Precision’s utilization days were generated from rigs working under term contracts compared to 78% in the 2012 comparative period.Turnkey revenue for the second quarter of 2013 was US$18 million, compared with US$15 million in the 2012 comparative period.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $817 in the second quarter of 2013 compared to $734 in the second quarter of 2012.The increase in the average hourly rate is the result of an increase in coil tubing hours. ●Average operating costs per utilization day for drilling rigs increased in the second quarter of 2013 to US$14,912 from the prior year second quarter of US$14,548 in the United States while in Canada costs increased to $13,497 in 2013 from $12,799 in 2012.The cost increase per day in the United States was primarily due to turnkey and fixed costs spread over a lower activity base.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2012. Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs increased to $769 in the second quarter of 2013 as compared to $621 in the second quarter of 2012 primarily due to costs associated with coil tubing and fixed costs spread over a lower activity base. ●Precision realized revenue from directional services of $27 million in the second quarter of 2013 a $5 million increase over the prior year period. ●Funds provided by operations (see “Additional GAAP Measures” in this news release) in the second quarter of 2013 were $34 million, a decrease of $29 million from the prior year comparative quarter of $62 million.The decrease is the result of lower earnings for the quarter compared to last year and more income tax paid in the current year quarter. ●Capital expenditures for the purchase of property, plant and equipment were $136 million in the second quarter, a decrease of $85 million over the same period in 2012.Capital spending for the second quarter of 2013 included $82 million for expansion capital, $34 million for upgrade capital and $20 million for the maintenance of existing assets and infrastructure spending. Summary for the six months ended June 30, 2013: ●Revenue for the first half of 2013 was $975 million, a decrease of 5% from the 2012 period. ●Operating earnings were $146 million, a decrease of $55 million or 27% from 2012.Operating earnings were 15% of revenue in 2013 compared to 20% in 2012. ●General and administrative costs were $71 million, an increase of $7 million over the first half of 2012 primarily as a result of the increase in incentive compensation costs tied to the performance of Precision’s common shares in 2013. ●Net finance charges were $47 million, an increase of $4 million from the first half of 2012. ●Funds provided by operations (see “Additional GAAP Measures” in this news release) in the first half of 2013 were $175 million, a decrease of $135 million from the prior year comparative period of $310 million. ●Capital expenditures for the purchase of property, plant and equipment were $267 million in the first half of 2013, a decrease of $176 million over the same period in 2012.Capital spending for 2013 to date included $158 million for expansion capital, $72 million for upgrade capital and $37 million for the maintenance of existing assets and infrastructure. OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue, and as of July 24, 2013 we have term contracts in place for an average of 53 rigs in Canada, 40 in the United States and 11 internationally for the third quarter of 2013 and an average of 54 rig contracts in Canada, 42 in the United States and 10 internationally for the full year.In Canada, term contracted rigs normally generate 250 utilization days per rig year because of the seasonal nature of well access.In most regions in the United States and internationally, term contracts normally generate 365 utilization days per rig year. Drilling Activity In the United States, our average active rig count in the quarter was 80 rigs, down 17 rigs over the second quarter in 2012 and down one rig over the first quarter of 2013.We currently have 80 rigs active in the United States. In Canada, our average active rig count in the quarter was 40 rigs, down four rigs over the second quarter in 2012 and down 84 rigs over the first quarter of 2013.We currently have 74 rigs active in Canada and expect typical seasonal volatility through the third quarter, but in general, during the second half of the year we expect to benefit from the fleet enhancements made over the past few years when compared to the prior year period. Internationally, our average active rig count in the quarter was nine rigs, up five over the second quarter in 2012 and in line with the first quarter of 2013.Our active rig count internationally is expected to grow by two rigs over the next two quarters as our second of two rigs goes to work in Northern Iraq and we have an additional rig going to work in Mexico.We expect to have 12 rigs working internationally under contract by the end of the year. Industry Conditions To date in 2013, drilling activity has been lower in Canada and the United States compared to this time last year.According to industry sources, as of July 19, 2013, the U.S. active land drilling rig count was down about 9% from the same point last year and the Canadian active land drilling rig count was in line with the prior year.Despite the active industry rig count softness, demand for Tier 1 assets continues to be strong, benefiting the drilling contractors with a high percentage of Tier 1 assets. The trend toward oil-directed drilling in North America has continued in 2013.To date approximately 71% of the Canadian industry’s active rigs and 78% of the U.S. industry’s active rigs were drilling for oil targets, compared to 71% for Canada and 68% for the U.S. at the same time last year. Capital Spending We expect capital spending in 2013 to be approximately $654 million, of which $267 million was spent during the first six months of the year: · $330 million for expansion capital, which includes the cost to complete the two remaining new build drilling rigs from the 2012 new build rig program, six new build rigs for the North American market, the cost to complete about 60% of two new build rigs going to Kuwait, long lead equipment and new equipment for our Completion and Production Services segment; · $139 million for upgrade capital, which includes the upgrade of approximately 20 rigs, including international and North American rigs and to purchase long lead time items for our capital inventory; and · $185 million for sustaining and infrastructure expenditures, which is based on currently anticipated activity levels and some of the cost to consolidate and upgrade our operating facilities. SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment which includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment which includes the service rig, rental, camp and catering and wastewater treatment divisions. Three months ended June 30, Six months ended June 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services ) ) Completion and Production Services ) Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services ) ) Completion and Production Services ) ) Corporate and other ) (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES (Stated in thousands of Canadian dollars, except Three months ended June 30, Six months ended June 30, where noted) % Change % Change Revenue ) ) Expenses: Operating ) ) General and administrative Adjusted EBITDA (1) ) ) Depreciation Operating earnings(1) ) ) Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada (Cdn$) Drilling rig revenue per utilization day in the United States(2) (US$) 23,850 23,145 3.0 23,920 23,186 3.2 (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days. Three months ended June 30, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 19
